DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed 15 August 2022. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 was filed before the mailing date of the first office action (FOA) on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9, 10-11, 15-16, and 18 of U.S. Patent No.11451549 hereinafter patent “549”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of patent “549” which encompass the same metes, bounds, and limitations. There is a slight difference between the application and the patent which is meaningless.
Therefore, it would be obvious to a skilled artisan at the effective filing date and time of the invention as claimed to eliminate the limitations of the narrower claims since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184,


Patent Number 11451549
Exemplary claims 1-9
N. B.: Claim 1 of the patent “549” is a combination of claims 1 and 3-5 of the application “721”.
Same for the independent claims.
1. A method, comprising: instantiating a network function (NF) based on at least one micro-service; injecting a vault sidecar into each of the at least one micro-service, wherein the vault sidecar is transmitted from a vault service associated with an NF authorization platform to the NF; sending, from each vault sidecar, an authorization code to the NF authorization platform, wherein the authorization code is associated with the micro-service; forwarding the at least one authorization code received at the NF authorization platform to an NF registration function (NRF); sending, from the NF, a service registration request to the NRF, wherein the service registration request includes each authorization code associated with the at least one micro-service; and registering the NF with the NRF, wherein the NRF validates each authorization code received from the NF.
2. The method of claim 1, wherein an authorization code is a universally unique identifier (UUID) identifying a micro-service.
3. The method of claim 1, further comprising: encrypting the at least one authorization code by the NF authorization platform prior to forwarding the at least one authorization code to the NRF.
4. The method of claim 3, wherein encrypting further comprises: performing a one-way encryption algorithm on the at least one authorization code.
5. The method of claim 1, further comprising: sending an acknowledgment from the NRF to the NF authorization platform, wherein the acknowledgment confirms that the NF authorization platform received that at least one authorization code.
6. The method of claim 1, further comprising: sending a first command from the NF authorization platform to the NF, wherein the first command instructs the NF to suspend registration with the NRF prior to the NRF receiving each authorization code associated with the at least one micro-service.
7. The method of claim 6, further comprising: sending a second command from the NF authorization platform to the NF, wherein the second command instructs the NF to allow registration with the NRF after the NRF receives each authorization code associated with the at least one micro-service.
8. The method of claim 7, wherein the micro-services are associated with a pod within a Kubernetes infrastructure.
9. The method of claim 8, wherein the vault sidecar is transmitted to the pods by the NF authorization platform.
10. A container orchestration platform infrastructure, comprising: a master computing resource, comprising a first network interface; a first memory configured to store a first set of instructions; at least one first processor coupled to the first network interface and the first memory, wherein the at least one first processor is configured to execute the first set of instructions stored in the first memory to: instantiate a network function (NF) based on at least one micro-service, and inject a vault sidecar into each of the at least one micro-service, wherein the vault sidecar is transmitted from a vault service associated with an NF authorization platform to the NF; a plurality of node computing resources, each node comprising: a second network interface; a second memory configured to store a second set of instructions; and at least one second processor coupled to the second network interface and the second memory, wherein the at least one second processor is configured to execute the second set of instructions stored in the second memory to: send, from each vault sidecar, an authorization code to the NF authorization platform, wherein the authorization code is associated with the micro-service, forward the at least one authorization code received at the NF authorization platform to an NF registration function (NRF), send, from the NF, a service registration request to the NRF, wherein the service registration request includes each authorization code associated with the at least one micro-service, and register the NF with the NRF, wherein the NRF validates each authorization code received from the NF.
11. The container orchestration platform infrastructure of claim 10, wherein an authorization code is a universally unique identifier (UUID) identifying a micro-service.
12. The container orchestration platform infrastructure of claim 10, wherein the first set of instructions further cause the at least one first processor to: encrypt the at least one authorization code by the NF authorization platform prior to forwarding the at least one authorization code to the NRF.
13. The container orchestration platform infrastructure of claim 12, wherein the first set of instructions further cause the at least one first processor to: perform a one-way encryption algorithm on the at least one authorization code.
14. The container orchestration platform infrastructure of claim 10, wherein the second set of instructions further cause the at least one second processor to: send an acknowledgment from the NRF to the NF authorization platform, wherein the acknowledgment confirms that the NF authorization platforms received that at least one authorization code.
15. The container orchestration platform infrastructure of claim 10, the second set of instructions further cause the at least one second processor to: send a first command from the NF authorization platform to the NF, wherein the first command instructs the NF to suspend registration with the NRF prior to the NRF receiving each authorization code associated with the at least one micro-service.
16. The container orchestration platform infrastructure of claim 15, the second set of instructions further cause the at least one second processor to: send a second command from the NF authorization platform to the NF, wherein the second command instructs the NF to allow registration with the NRF after the NRF receives each authorization code associated with the at least one micro-service.
17. The container orchestration platform infrastructure of claim 16, wherein the micro-services are associated with a pod within a Kubernetes infrastructure.
18. A non-transitory computer-readable medium comprising instructions, which, when executed by container orchestration platform infrastructure, cause the container orchestration platform infrastructure to: instantiate a network function (NF) based on at least one micro-service; inject a vault sidecar into each of the at least one micro-service, wherein the vault sidecar is transmitted from a vault service associated with an NF authorization platform to the NF; send, from each vault sidecar, an authorization code to the NF authorization platform, wherein the authorization code is associated with the micro-service linked to the vault sidecar; forward the at least one authorization code received at the NF authorization platform to an NF registration function (NRF); send, from the NF, a service registration request to the NRF, wherein the service registration request includes each authorization code associated with the at least one micro-service; and register the NF with the NRF, wherein the NRF validates each authorization code received from the NF.
19. The method of claim 1, wherein the at least one authorization code comprises conditional information pertaining to an authorization of at least one microservice.
20. The container orchestration platform infrastructure of claim 10, wherein the at least one authorization code comprises conditional information pertaining to an authorization of at least one microservice.

Claims 1-20 will be allowed upon the submission of a terminal disclaimer by the applicant.
The prior art does not teach and suggest in combination with all the other features of the claims the steps of: 
suspending a registration procedure for the NF with the NRF until the authorization code is forwarded from the NF authorization platform to the NRF; and resuming, responsive to a service registration request, the registration procedure based on a validation of each authorization code identified in the service registration request.
Prior art 20190251241 at paragraph 0053 discusses NF service registration and de-registration which are different than suspending and resuming registration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess. can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454